UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number : 000-54577 LAREDO RESOURCES CORP (Exact name of registrant as specified in its charter) Nevada 90-0822497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Jameson House 838 West Hastings Street Vancouver, B.C., Canada V6C 0A6 (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (604) 669-9000 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. n/a Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 178,500,000 shares as of October 28, 2013. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 2. Properties 3 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 4 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 11 Item 9A(T). Controls and Procedures 11 Item 9B. Other Information 11 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accountant Fees and Services 16 PART IV Item 15. Exhibits, Financial Statement Schedules 17 2 PART I Item 1. Business Company Overview We were incorporated on August 17, 2010, under the laws of the state of Nevada. The Company originally engaged in the exploration of certain mineral claims located in Elko County, Nevada. On September 10, 2012, we entered into an Agreement of Conveyance, Transfer and Assignment of Membership Interests and Assumption of Obligations (the “Agreement”) with our former sole officer and director, Ruth Cruz Santos. Pursuant to the Agreement, we transferred all membership interests in our operating subsidiary, LRE Exploration LLC, to Ms. Santos. In exchange for this assignment of membership interests, Ms. Santos agreed to assume and cancel all liabilities relating to our former business of exploring certain mining claims located in Elko County, Nevada. In addition, Ms. Santos agreed to release all liability under certain promissory notes due and owing to her. As a result of the Agreement, we are no longer pursuing the mineral exploration opportunities located in Elko County, Nevada. On November 2, 2012, we entered into a letter agreement with Magna Management Ltd. (“Magna”) under which we have been granted the exclusive right, for a period of sixty (60) days, to negotiate for the purchase of all rights held by Magna in the mineral property known as Pony Mountain Gold, located in the Mineral Hills District (commonly called the Pony District) in southwestern Montana. On September 6, 2013, the Company memorialized the previous November 2, 2012, MOU agreement with Magna under which we have been granted the rights afforded to Magna as the denoted Buyer pursuant to the CONTRACT FOR DEED FOR SALE AND PURCHASE OF MINING PROPERTY agreement, entered into between Magna and the Sellers on August 1, 2013, regarding the Pony Mountain Gold mineral property. The Pony Mountain Gold property is comprised of an approximately 4000-acre package of properties, assembled over the years by a local family and local geologist. The property contains several previously-mined, underground hard-rock vein systems, such as the Mountain Cliff, Strawberry-Keystone, Amy, and Atlantic-Pacific (A-P) mines. Historically, the Pony Mountain Gold property has been productive, and we believe it has potential for new productivity. Item 2. Properties On September 6, 2013, the Company memorialized the previous November 2, 2012, MOU agreement with Magna under which we have been granted the rights afforded to Magna as the denoted Buyer pursuant to the CONTRACT FOR DEED FOR SALE AND PURCHASE OF MINING PROPERTY agreement, entered into between Magna and the Sellers on August 1, 2013, regarding the Pony Mountain Gold mineral property. The Pony Mountain Gold property is comprised of an approximately 4000-acre package of properties, assembled over the years by a local family and local geologist. The property contains several previously-mined, underground hard-rock vein systems, such as the Mountain Cliff, Strawberry-Keystone, Amy, and Atlantic-Pacific (A-P) mines. Historically, the Pony Mountain Gold property has been productive, and we believe it has potential for new productivity. 3 Item 3. Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4. Mine Safety Disclosures Not applicable. 4 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is quoted under the symbol “LRDR” on the OTCBB operated by the Financial Industry Regulatory Authority, Inc. (“FINRA”) and the OTCQB operated by OTC Markets Group, Inc. Few market makers continue to participate in the OTCBB system because of high fees charged by FINRA. Consequently, market makers that once quoted our shares on the OTCBB system may no longer be posting a quotation for our shares. As of the date of this report, however, our shares are quoted by several market makers on the OTCQB. The criteria for listing on either the OTCBB or OTCQB are similar and include that we remain current in our SEC reporting. Our reporting is presently current and, since inception, we have filed our SEC reports on time. A trading market for our securities did not begin to develop until after the fiscal year ended August 31, 2012. The following tables set forth the range of high and low prices for our common stock for the each of the periods indicated as reported by the OTCQB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending August 31, 2013 Quarter Ended High $ Low $ August 31, 2013 $ $ May 31, 2013 $ $ February 28, 2013 $ $ November 30, 2012 $ $ Fiscal Year Ending August 31, 2012 Quarter Ended High $ Low $ August 31, 2012 N/A N/A May 31, 2012 N/A N/A February 29, 2012 N/A N/A November 30, 2011 N/A N/A 5 Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of October 28, 2013, we had 178,500,000 shares of our common stock issued and outstanding, held by seventy-seven (77) shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights ofshareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Item 6. Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Results of Operations for the Years Ended August 31, 2013 and August 31, 2012, and the Period From Inception (August 17, 2010) to August 31, 2013 We have had no revenue for the years ended August 31, 2013 and August 31, 2012, or for the period from Inception (August 17, 2010) through August 31, 2013. Our total expenses and net loss for the year ended August 31, 2013 were $222,077, and consisted of accounting and audit fees of $29,584, a loss on foreign exchange of $5, legal fees of $39,249 and transfer and filing fees of $27,784. By comparison, our total expenses and net loss for the year ended August 31, 2012 were $56,356, and consisted of audit and accounting fees of $19,314, a gain on foreign exchange of $4, legal fees of $11,225, mineral exploration costs of $0, transfer and filing fees of $5,092, and interest expense of $4,384. Our total expenses and net loss for the period from Inception (August 17, 2010) through August 31, 2013 were $356,345. Liquidity and Capital Resources As of August 31, 2013, we had total current assets of $1,692 consisting of $692 of cash and $1,000 of pre-paid assets.Our total current liabilities as of August 31, 2013 were $250,457, and consisted of advances from a related party of $105,901, a related party note payable of $20,000, accrued interest due to a related party of $1,156, and accounts payable of $123,400. We had a working capital deficit of $248,765 as of August 31, 2013. Operating activities used $3,176 in net cash during the fiscal year ended August 31, 2013. Operating activities used $48,674 in net cash during the fiscal year ended August 31, 2012. From Inception (August 17, 2010) through August 31, 2013, operating activities used a total of $107,293 in net cash. Our net losses during these periods were the primary negative components of our operating cash flows. Financing activities generated cash of $20,000 during the fiscal year ended August 31, 2013, as against $47,500 during the fiscal year ended August 31, 2012 and $134,485 from inception (August 17, 2010) through August 31, 2013. The source of this cash was the proceeds of related party notes payable. Also, on September 10, 2012, we received new financing in the amount of $20,000 from Gardner and Associates, under the terms of a Promissory Note. The promissory note is unsecured, bears interest at 6% per annum, and matures on September 30, 2014. 7 As discussed above, we will require financing in the amount of $3,000,000 to complete our planned acquisition of the Pony Mountain Gold property. Also, significant additional financing may be required in order to commence the active production of precious metals on those mining claims. We intend to fund our acquisition of the Pony Mountain Gold property rights, as well as our initial operations, through debt and/or equity financing arrangements. On September 6, 2013 the Company entered into an agreement with Magna Management Ltd. (“Magna”) to increase the number of authorized shares to 2 billion shares and constitute a class of convertible preferred shares to be solely issued to Magna. This is exchange for paying $240,000 on behalf of the Company toward the purchase price of property mining rights associated with property located near Pony, Montana. Off Balance Sheet Arrangements As of August 31, 2013, there were no off balance sheet arrangements. Going Concern We have yet to achieve profitable operations, have accumulated losses of $356,345 since our inception and expect to incur further losses in the development of our business, all of which casts substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing from shareholders or other sources to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management has no formal plan in place to address this concern but considers that we will be able to obtain additional funds by equity financing and/or related party advances, however there is no assurance of additional funding being available or on acceptable terms, if at all. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. At this time, management does not believe that any of our accounting policies fit this definition. Recently Issued Accounting Pronouncements The Company has reviewed issued accounting pronouncements and plans to adopt those that are applicable to it. The Company does not expect the adoption of any other pronouncements to have an impact on its results of operations or financial position. Item 7A. Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. 8 Item 8. Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of August 31, 2013 and 2012; F-3 Consolidated Statements of Operations for the years ended August 31, 2013 and August 31, 2012, and for the period from Inception (August 17, 2010) through August 31, 2013; F-4 Consolidated Statement of Stockholders’ Equity (Deficit) from Inception (August 17, 2010) to August 31, 2013; F-5 Consolidated Statements of Cash Flows for the years ended August 31, 2013 and August 31, 2012, and for the period from Inception (August 17, 2010) through August 31, 2013; F-6 Notes to Financial Statements 9 LAREDO RESOURCES CORP. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS August 31, 2013 and 2012 10 Office Locations Las Vegas, NV New York, NY Pune, India Beijing, China REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Laredo Resources Corp. We have audited the accompanying balance sheets of Laredo Resources Corp.(An Exploration Stage Company) (the “Company”) as of August 31, 2013 and 2012 and the related statements of operations, stockholders’ equity (deficit) and cash flows for each of the years then ended and for the period from inception (August 17, 2010) through August 31, 2013.Laredo Resources Corp.’smanagement is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Laredo Resources Corp.(An Exploration Stage Company) as of August 31, 2013 and 2012 and the results of its operations and its cash flows for each of the years then ended and for the period from inception (August 17, 2010) through August 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ De Joya Griffith, LLC Henderson, Nevada December 9, 2013 De Joya Griffith, LLC ● 2580 Anthem Village Dr. ● Henderson, NV ● 89052 Telephone (702) 563-1600 ● Facsimile (702) 920-8049 www.dejoyagriffith.com Member of: F-1 Laredo Resources Corp. (An Exploration Stage Company) Consolidated Balance Sheets August 31, ASSETS Current Assets Cash $ $ Prepaid assets ‐ Total Current Assets Intangible asset, net of accumulated amortization of $3,209 and $0, respectively ‐ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Advances from related party - Accrued interest, related party Note payable, related party Total Current Liabilities Stockholders' Deficit Preferred stock: $.001 par value, 10,000,000 shares authorized, none issued or outstanding - ‐ Common stock: $.001 par value, 4,500,000,000 shares authorized, 178,500,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ F-2 Laredo Resources Corp. (An Exploration Stage Company) Consolidated Statements of Operations From Inception (August 17, For the Years Ended 2010) to August 31, August 31, Revenues $
